                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS


IN RE: OHIO EXECUTION                                 :    Case No. 2:11-cv-1016
PROTOCOL LITIGATION
                                                      :
                                                           District Judge Edmund A. Sargus, Jr.
                                                       :   Magistrate Judge Michael R. Merz

This document relates to All Plaintiffs
                                                      :



 ORDER STRIKING DEFENDANTS’ DESIGNATION OF CO-TRIAL
                    ATTORNEYS


        This consolidated § 1983 method of execution case is before the Court on Defendants’

Notice of Designation of Co-Trial Attorneys (ECF No. 2577) in which Messrs. Charles Schneider

and Charles Wille are purportedly designated as co-trial attorneys for Defendants in this case.

The Notice is STRICKEN because it is contrary to the Local Rules of this Court. S. D. Ohio Civ.

R. 83.5 expressly provides “[a]ll documents filed on behalf of a party represented by counsel shall be

signed by one attorney in his or her individual name as the trial attorney referred to in S.D. Ohio Civ.

R. 83.4 . . .” S. D. Ohio Civ. R. 83.4 is consistent, requiring that parties, other than those proceeding

pro se, must be represented by a trial attorney, the singular number being intentionally used.

        This may seem an empty formality, but it has been insisted on by the judges of this Court for

some time. One of our District Judges will not let the person designated as “trial attorney” appear at

trial at all if he or she has not appeared at the final pretrial conference.

        S. D. Ohio Civ. R. 83.4 does authorize the Court to grant exceptions, but only on order, which

was not sought here. While the undersigned is not reluctant to grant this particular request, he would


                                                      1
feel obliged to consult other judges on the policy question before doing so; setting a precedent in such

a visible case may not commend itself to other judges of the Court.



October 2, 2019.

                                                                   s/ Michael R. Merz
                                                                  United States Magistrate Judge




                                                   2
